Citation Nr: 0116814	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


REMAND

The veteran had active service from August 1944 to June 1946 
and from January 1951 to September 1952.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO), that denied the 
above claims.

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

The law provides DIC benefits for a spouse of a veteran who 
dies from a service-connected disability.  38 U.S.C.A. § 1310 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2000).

The veteran died on January [redacted], 2000.  The death certificate 
listed the cause of his death as cardiopulmonary arrest due 
to or as a consequence of acute B cell leukemia.  At the time 
of his death, he was not service connected for any 
disability.  The appellant maintains that the veteran 
incurred asbestosis as a result of active service and that 
this condition contributed to his death.  

There are potentially relevant medical records that the RO 
should attempt to obtain concerning the appellant's claim.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. § 5103A(c)).  The 
veteran's service medical records are incomplete.  The only 
service medical record associated with the claims folder is 
an August 1952 separation examination report.  On remand, the 
RO should contact the National Personnel Records Center and 
request copies of the veteran's complete service medical 
records.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).

Additionally, the death certificate shows that the veteran 
was hospitalized at "Medical Center, Shoals" in Muscle 
Shoals, Alabama, at the time of his death. There is no 
indication that any attempt has been made to retrieve those 
documents. In a January 2000 statement, W. S. Hamer, Jr., 
M.D., also reported that the veteran was his patient; 
however, it does not appear that Dr. Hamer's complete records 
have been requested.  On remand, the RO should request that 
the appellant provide releases for these records and then 
attempt to obtain them.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate her claim and of what part of 
such evidence the Secretary will attempt 
to obtain on her behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing her of the need for the 
following:

a.  releases for the veteran's 
complete treatment records from 
"Medical Center, Shoals" and W. S. 
Hamer, Jr., M.D.;

b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for cardiovascular problems 
or acute B cell leukemia from his 
separation from service to the 
present; and

c.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
cardiovascular problems or acute B 
cell leukemia, from separation from 
service to the present, and the 
approximate dates of such treatment

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records of which she provides 
adequate identifying information.  

3.  Contact the National Personnel 
Records Center with a request for the 
veteran's complete service medical 
records.  If no additional records are 
available, this should be documented.

4.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

5.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  

6.  If the decision with respect to the 
claim remains adverse to the appellant, 
she and her representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, the appeal is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

The claim of entitlement to Chapter 35 Dependents' 
Educational Assistance is deferred pending the forgoing 
development.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




